DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/21.
Applicant's election with traverse of Group II (claims 5-12) in the reply filed on 1/15/21 is acknowledged.  The traversal is on the ground(s) that search and examination can be made of all claims without any serious burden on the Office.  This is not found persuasive because at least different search queries would need to be applied since the limitations in the groups are different. Restriction for examination purposes as indicated is proper because all the inventions are independent or distinct for the reasons given in the Restriction (mailed 11/17/20) and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 5-12 are directed to a method (i.e., a process).  Accordingly, claims 5-12 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 5 includes limitations that recite at least one abstract idea.  Specifically, independent claim 5 recites:
A method, comprising: receiving record data associated with a record; identifying one or more identifiers in the record data; analyzing the one or more identifiers with respect to identifiers in stored data; determining a degree of similarity in identifiers between the record data and a user data of the stored data; identifying a user identification (ID) associated with the user data; associating the record data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity; and storing the record data with the stored data.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because steps such as receiving data, identifying identifier(s) in the data, analyzing the identifier(s), determining a degree of similarity, identifying a user ID, associating, and storing data can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  Also, note that there are no computer components in the claim.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 5 do not include any additional elements. The limitations of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
Claims 6-12 are ultimately dependent from Claim(s) 5 and include all the limitations of Claim(s) 5. Therefore, claim(s) 6-12 recite the same abstract idea. Claims 6-12 describe further limitations regarding the types of identifiers, second data, aggregating the record data, interest groups, identifying variant tests, and associating/assigning user ID. These are all just further describing the abstract idea recited in 5, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the identifiers in saved records" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 7 is objected to because of the following informalities:  change “stored” to “store” in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayliss (US 7,912,842 B1).


receiving record data associated with a record (col. 3, lines 14-43 of Bayliss; note that data records are received); 
identifying one or more identifiers in the record data (col. 3, lines 43-52 of Bayliss; note identifiers such as SSN, DOB, first name, last name, etc.); 
analyzing the one or more identifiers with respect to identifiers in stored data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
determining a degree of similarity in identifiers between the record data and a user data of the stored data (col. 19, line 20 – col. 20, line 3 and col. 17, line 41- col. 18, line 7 of Bayliss; note the determining the degree of similarity between entity references based in part on their data field values and also note, a link to an entity is determined based on a comparison of one or more fields of one entity reference to the corresponding fields of another entity reference. If the values of one or more of the fields match or share a certain degree of closeness, relatedness or commonality, the entity references may be determined to refer to the same entity); 
identifying a user identification (ID) associated with the user data (col. 13, line 45- col. 14, line 20 of Bayliss); 
associating the record data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity (col. 4, lines 26-39 & col. 18, line 59 - col. 19, line 12 of Bayliss;  After identifying direct links between entity references (i.e., that two entity references have a degree of similarity above a certain threshold), one or more transition processes may be implemented at step 412 to identify indirect links between entity references);
storing the record data with the stored data (col. 17, lines 33-40 of Bayliss; note the adding to the master file). (B) Referring to claim 6, Bayliss discloses wherein the one or more identifiers includes one or more of a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss (US 7,912,842 B1) in view of Ayday et al. (US 2015/0236849 A1).(A) Referring to claims 11 and 12, Bayliss does not disclose identifying a first variant test associated with the interest group; identifying a second variant test associated with the second interest group; and assigning the user ID to the first variant test based at least in part on a priority of the first variant test; and identifying a first variant test associated with the interest group; identifying a second variant test associated with the second interest group; and assigning the user ID to the first variant test and the second variant test based at least in part on satisfying a conflict check.
Ayday discloses identifying a first variant test associated with the interest group; identifying a second variant test associated with the second interest group; and assigning the user ID to the first variant test based at least in part on a priority of the first variant test; and identifying a first variant test associated with the interest group; identifying a second variant test associated with the second interest group; and assigning the user ID to the first variant test and the second variant test based at least in part on satisfying a conflict check (para. 23-39 of Ayday).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686